EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel J. Hudak, Jr. on June 1, 2022.  The application has been amended as follows:
IN THE CLAIMS:
Claims 1, 2, 10, 11, 17, 21, and 24 have been cancelled.
In claim 3, line 1, the recitation “according to claim 2” has been replaced with - - according to claim 22 - -.
In claim 8, line 1, the recitation “according to claim 1” has been replaced with - - according to claim 22 - -.
In claim 9, line 1, the recitation “according to claim 1” has been replaced with - - according to claim 22 - -.
In claim 12, line 1, the recitation “according to claim 10” has been replaced with - - according to claim 22 - -.
In claim 13, line 1, the recitation “according to claim 10” has been replaced with - - according to claim 22 - -.
In claim 14, line 1, the recitation “according to claim 1” has been replaced with - - according to claim 22 - -.
In claim 14, line 2, the recitation “or on a crank sleeve” has been deleted.
In claim 15, line 2, the recitation “according to claim 1” has been replaced with - - according to claim 22 - -.
In claim 18, line 1, the recitation “according to claim 17” has been replaced with - - according to claim 22 - -.
In claim 18, line 4, the recitation “or on a crank sleeve” has been deleted.
REASONS FOR ALLOWANCE
Claims 3-9, 12-16, 18-20, 22 and 23 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a hand crank for a landing gear, the hand crank comprising: a main body comprising a) a first end with a connecting element for fastening the hand crank to an input shaft of the landing gear and b) an opposite, second end configured to rotate the hand crank, wherein a clutch is arranged at the first end of the main body in a force flow between the first end of the main body and the connecting element, wherein the clutch is held in an open disconnected position and is moved into a force- locked connection position by operating an actuating element arranged at the second end, wherein the clutch and the actuating element are connected to one another via a force transmission means, wherein the actuating element has an attachment point for the force transmission means, and wherein in the open disconnected position of the clutch the attachment point is located in a close position (X1) to the second end of the main body, as required by claim 22; and a hand crank for a landing gear, the hand crank comprising: a main body comprising a) a first end with a connecting element for fastening the hand crank to an input shaft of the landing gear and b) an opposite, second end configured to rotate the hand crank, wherein a clutch is arranged at the first end of the main body in a force flow between the first end of the main body and the connecting element, wherein the clutch is held in an open disconnected position and is moved into a force- locked connection position by operating an actuating element arranged at the second end, wherein the clutch and the actuating element are connected to one another via a force transmission means, wherein the clutch has a release rod to which the force transmission means is attached, wherein the release rod rotatably engages the connecting element and is formed with a torque receiving section, wherein the clutch has a torque transmission section which is arranged stationary on the first end of the main body, wherein the release rod is guided displaceably in an axial direction (x) with respect to the main body and when actuating the actuating element the torque receiving section engages the torque transmission section, wherein the torque transmission section has a cross section shaped complementary to the torque receiving section, wherein the clutch is held by a spring element in the open disconnected position, and wherein the actuating element is mounted displaceably with respect to the second end of the main body, in particular in an axial elongation of the second end, and wherein the actuating element has an attachment point for the force transmission means, wherein in the open disconnected position of the clutch the attachment point is located in a close position (X1) to the second end of the main body, and wherein in the force-locked connection position of the clutch the attachment point is located in a spaced position (X2) to the second end of the main body, as required by claim 23.  Smyers (U.S. Patent No. 2,156,200 A) and Schneider (U.S. Patent No. 6,623,035 B1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the actuating element having an attachment point for the force transmission means, wherein in the open disconnected position of the clutch the attachment point is located in a close position (X1) to the second end of the main body and wherein in the force-locked connection position of the clutch the attachment point is located in a spaced position (X2) to the second end of the main body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656